             Case 1:18-cv-02334-AT-KHP Document 57 Filed 01/07/19 Page 1 of 2



RICHARD D. EMERY
                          EMERY CELLI BRINCKERHOFF & ABADY LLP                          CHARLES J. OGLETREE, JR.
ANDREW G. CELLI, JR.                                                                                    EMERITUS
MATTHEW D. BRINCKERHOFF                          ATTORNEYS AT LAW
JONATHAN S. ABADY                     600 FIFTH AVENUE AT ROCKEFELLER CENTER                      DIANE L. HOUK
EARL S. WARD                                         10TH FLOOR                                  JESSICA CLARKE
                                             NEW YORK, NEW YORK 10020
ILANN M. MAAZEL
HAL R. LIEBERMAN                                                                                  ALISON FRICK
                                                TEL: (212) 763-5000                            DAVID LEBOWITZ
DANIEL J. KORNSTEIN
                                                FAX: (212) 763-5001                            DOUGLAS E. LIEB
O. ANDREW F. WILSON
                                                 www.ecbalaw.com                              ALANNA KAUFMAN
ELIZABETH S. SAYLOR
KATHERINE ROSENFELD                                                                           EMMA L. FREEMAN
DEBRA L. GREENBERGER                                                                            DAVID BERMAN
ZOE SALZMAN                                                                                   ASHOK CHANDRAN
SAM SHAPIRO
                                                                                                DANIEL TREIMAN


                                                              January 7, 2019

    By ECF and Hand Delivery

    Honorable Robert W. Sweet
    United States District Judge
    Southern District of New York
    500 Pearl Street
    New York, NY 10007

                     Re: Clark, et al. v. The City of New York, 18-cv-02334 (RWS) (KHP)

    Your Honor:

                   On behalf of Plaintiffs Jamilla Clark, Arwa Aziz, and Turning Point for Women
    and Families—and in advance of the forthcoming oral argument on Defendant’s motion to
    dismiss scheduled for January 16, 2019—we write to renew our request that the Court order
    discovery to proceed. Discovery can be stayed only for “good cause shown” under Federal Rule
    of Civil Procedure 26(c). Given the absence of progress on settlement, the City no longer meets
    this standard.

                    Discovery in this matter (which Plaintiffs commenced on March 16, 2018) should
    now proceed. As set forth at length in Plaintiffs’ prior letter brief opposing the City’s requested
    stay of discovery, see Dkt. No. 29, the issuance of a discovery stay is “by no means automatic”
    In re WRT Energy Secs. Litig., No. 96 Civ. 3610, 1996 WL 580930, at *1 (S.D.N.Y. Oct. 9,
    1996), and “should not be granted routinely simply on the basis that a motion to dismiss has been
    filed,” In re Chase Manhattan Corp. Secs. Litig., No. 90 Civ. 6092, 1991 WL 79432, at *1
    (S.D.N.Y. May 7, 1991).

                    In this case, the City has repeatedly sought and obtained adjournments of oral
    argument on its motion to dismiss while also protesting that it cannot be required to continue
    with discovery until that motion is decided. This pattern should end. The City cannot evade its
    litigation obligations by filing but never arguing its motion to dismiss. Given the ongoing harm
    to the putative class from the City’s Photograph Policy, the City must confront the live and
    pressing issues this case presents.
       Case 1:18-cv-02334-AT-KHP Document 57 Filed 01/07/19 Page 2 of 2
EMERY CELLI BRINCKERHOFF & ABADY LLP
Page 2

                Because the City’s motion to dismiss lacks merit, because Plaintiffs would be
substantially prejudiced by any further delay, and because Plaintiffs’ discovery requests are not
unduly burdensome, discovery should proceed immediately. See Picture Patents, LLC v. Terra
Holdings LLC, No. 07 Civ. 5465, 2008 WL 5099947, at *2 (S.D.N.Y. Dec. 3, 2008) (discussing
elements necessary to justify a stay of discovery); see also WRT Energy Secs. Litig., 1996 WL
580930, at *1 (a stay of discovery pending disposition of a motion to dismiss appropriate only
where “dismissal of the complaint is inevitable”). This is particularly true given that Plaintiff’s
Complaint has languished for more than nine months with no substantive progress.

               The City cannot further dodge this lawsuit by seeking indefinite adjournments
while refusing to participate in discovery. This Court should order that discovery proceed while
the motion to dismiss is resolved.

                                                      Sincerely,

                                                          /s/

                                                      Emma Freeman
cc.    All Counsel of Record (by ECF)
